DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment and arguments filed on 12/17/2020 have been fully considered and made of record.  As such, the objection to the drawings and rejection of claims 16-40 under 35 USC 112, second paragraph have been withdrawn.  Furthermore, the support for newly added limitations in claim 16 can be found in paragraphs [0008] and [0012] of the PGPUB (as indicated by the Applicant) or in paragraphs [0007] and [0011] of the originally filed specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art fails to teach or fairly suggest the claimed roll device having a roll that does not include a support within said roll tube that engages or bears on said roll tube, and wherein said rotary bearings include a torque-free bearing in combination with the rest of the claim limitations, as persuasively argued by the Applicant in Remarks filed 12/17/2020 (pages 3-4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2021